Citation Nr: 0127529	
Decision Date: 12/19/01    Archive Date: 12/28/01	

DOCKET NO.  97-31 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation greater than 30 
percent for post-traumatic stress disorder (PTSD) from 
September 13, 1993, to September 24, 1996.

2.  Entitlement to an initial evaluation greater than 50 
percent for PTSD from September 25, 1996, to November 8, 
1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that granted service connection for 
PTSD, effective September 13, 1993, and assigned a 30 percent 
evaluation.  

A September 1996 RO decision granted a temporary total rating 
based on hospitalization from November 13, 1995, through 
March 1996.  A December 1996 RO decision granted a 50 percent 
evaluation from September 25, 1996.  An October 2000 RO 
decision granted a 100 percent evaluation for PTSD from 
November 9, 1998.  


FINDINGS OF FACT

1.  From September 13, 1993, to November 12, 1995, the 
veteran's service-connected PTSD was manifested by social 
isolation that resulted in no more than definite social and 
industrial impairment.

2.  From November 13, 1995, the veteran's service-connected 
PTSD has been manifested by disturbed sleep, social 
isolation, periods of rage, flashbacks, and obsessive 
thinking about Vietnam, such that his reliability, 
flexibility, and efficiency have been impaired to an extent 
that he has been demonstrably unable to obtain or retain 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  From September 13, 1993, to November 12, 1995, the 
criteria for an evaluation in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10 
(2001); 38 C.F.R. § 4.132, Part 4, Diagnostic Code 9411 (in 
effect prior to November 7, 1996).

2.  From November 13, 1995, the criteria for a 100 percent 
evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10 (2001); 
38 C.F.R. § 4.132, Part 4, Diagnostic Code 9411 (in effect 
prior to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim for a total disability rating based upon 
individual unemployability due to service-connected 
disability was received in February 1997.  Therefore, the 
earliest that a total disability rating based upon individual 
unemployability due to service-connected disability could be 
assigned is one year prior to the date of receipt of the 
veteran's claim, if circumstances warranted that.  See 
38 C.F.R. § 3.400(o)(1)(2) (2001).  In light of the Board's 
decision herein granting a 100 percent schedular evaluation 
from November 13, 1995, the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability is moot.  See VAOPGCPREC 6-99 
(June 7, 1999).  

The Board observes that the VA's duty to assist claimants has 
recently been reaffirmed and clarified.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001)).  See also recently 
published regulations at 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159), promulgated pursuant to the enabling statute.  In 
this regard, the Board observes that the veteran and his 
representative have been provided with statements of the case 
and supplemental statements of the case informing them of the 
criteria upon which higher evaluations may be granted, as 
well as the evidence considered in arriving at the 
determinations made.  The veteran has been afforded VA 
examinations and treatment records and records from the 
Social Security Administration have been obtained.  
Therefore, it is concluded that the VCAA has been complied 
with and that the Board may now proceed without prejudice to 
the veteran because there is no indication that any further 
notification or development could be undertaken that has not 
already been accomplished.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
PTSD.  The Board has found nothing in the historical record 
that would lead to the conclusion that the current evidence 
of record is not adequate for rating purposes.  The Board is 
of the opinion that this case presents no evidentiary 
considerations, except as noted below, that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule) found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

During the pendency of the veteran's appeal, the rating 
criteria for evaluating psychiatric disorders was changed, 
effective November 7, 1996.  See Rating Schedule, Mental 
Disorders, 61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. 
§ 4.130).  In Karnas v. Derwinski, 1 Vet. App. 308 (1991), it 
was held that when the law or regulations change after a 
claim has been filed, but before the appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so.  However, 
new rating criteria regarding mental disorders cannot have 
retroactive application prior to November 7, 1996.  
38 U.S.C.A. § 5110(g) (West 1991).  Therefore, the veteran's 
service-connected PTSD has been evaluated under the old 
criteria during the period from September 13, 1993, to 
November 12, 1995.  Further, the Board concludes that his 
PTSD is more favorably evaluated under the old criteria from 
November 13, 1995.

Further, since this is an initial rating, the rule from 
Francisco v. Brown, 7 Vet. App. 55 (1994), that the present 
level of disability is of primary importance is not 
applicable.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  Id. at 125.  

I.  9/13/93 to 11/12/95.

VA treatment records, dated in September 1993, reflect that 
the veteran reported worrying about what would happen to him 
in terms of his ability to work productively due to his hip 
problems and surgery.  It was indicated that this had 
triggered more PTSD symptoms.  Assessments included PTSD with 
a recent stressor of losing ability to walk and work. 

The report of a February 1994 VA psychiatric examination 
reflects that the veteran had worked in different jobs and 
was then working as a bartender and also at a county 
convention center.  In July 1993 he had undergone surgery 
with the implant of a femoral head.  He reported nightmares 
and social isolation.  He indicated he had difficulty 
maintaining relationships with any women.  He had feelings of 
depression and was anxious.  There were no suicidal or 
homicidal ideations and no auditory, visual, or olfactory 
hallucinations.  He was oriented to person, place, and time.  
Recent and remote memory were intact.  He was able to 
abstract proverbs and do serial 7's.  He felt that he lived 
in social isolation.  The impression was that the veteran 
experienced some symptoms and criteria for PTSD and criteria 
for an anxiety disorder.  However, in spite of his symptoms, 
he had been capable of working.  

VA treatment records, dated in September 1995, reflect that 
there had been a resurgence of the veteran's PTSD symptoms 
since his hip surgery.  He maintained a simple lifestyle with 
minimum relationships and part-time employment.  

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (prior to 
November 7, 1996), a 50 percent rating will be assigned where 
the veteran's ability to establish or maintain effective or 
favorable relationships with people is considerably impaired, 
and by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced so as to 
result in considerable impairment.  A 30 percent rating is 
applicable where there is definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  

In Hood v. Brown, 4 Vet. App. 301 (1993), it was held that 
the term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment.  In a subsequent opinion, the General Counsel of 
the VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 7104(c) 
(West 1991).

The competent medical evidence reflects that during the 
period from September 13, 1993, to November 12, 1995, the 
veteran was experiencing a resurgence in his PTSD symptoms 
following hip surgery.  It is indicated that he was 
experiencing some insomnia and some social isolation, but the 
record indicates that he continued to be oriented in all 
spheres, his recent and remote memory were intact, and he 
continued to be employed. With respect to social isolation, 
the veteran submitted, in February 1996, letters from two 
acquaintances.  While submitted subsequent to November 12, 
1995, each letter makes reference to the pertinent time 
frame.  One letter indicates that the individual had had a 
relationship with the veteran of over 10 years, but they had 
never married, because the veteran was unwilling to commit to 
anything.  The other letter indicates that the individual had 
been an acquaintance of the veteran for 25 years and 
considered him a good and loyal friend with the key to the 
friendship being able to deal with the veteran's good days 
and bad weeks.

Based on all the evidence of record, the Board believes that 
the veteran's PTSD, during the time from September 13, 1993, 
to November 12, 1995, was not shown to be more than distinct, 
unambiguous, and moderately large in degree and more than 
moderate, but less than rather large, thereby warranting the 
assignment of an evaluation no greater than the 30 percent 
that was assigned.  The preponderance of the evidence shows 
that the veteran's service-connected PTSD was not productive 
of considerable social and industrial impairment during this 
time, noting that he was employed and that he continued to 
maintain some social relationships, of long term duration, 
during this period as well.  Therefore, a preponderance of 
the evidence is against an evaluation greater than 30 percent 
during the period from September 13, 1993, to November 12, 
1995.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2001) 
only in cases where the issue is expressly raised by the 
claimant or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
Rating Schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
In this case, consideration of an extraschedular rating has 
not been expressly raised.  Further, the record before the 
Board does not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
Rating Schedule, noting that, during this period, the veteran 
worked and has not required inpatient care for his PTSD.  

II.  From November 13, 1995.

In order for the veteran to be awarded a 100 percent 
schedular evaluation under Diagnostic Code 9411, in effect 
prior to November 7, 1996, he must be totally isolated in the 
community, or exhibit totally incapacitating psychoneurotic 
behavior equating to a profound retreat from mature behavior, 
or be demonstrably unable to obtain or retain employment.  He 
only need meet one of these criteria.  Johnson v. Brown, 
7 Vet. App. 95 (1994).  

The record is uniformly clear that the veteran has been 
unemployed since he entered a VA hospital on November 13, 
1995.  This hospitalization, for his service-connected PTSD, 
continued until February 1996.  The hospital discharge 
summary reflects that the veteran's Global Assessment of 
Functioning (GAF) was 60 to 70 and, at discharge, it was 
indicated that he could return to prehospital activities.  

The report of a February 1996 VA psychiatric examination, 
conducted shortly after the veteran's discharge from the 
hospital, reflects that the veteran reported nightmares and 
flashbacks.  He had vague suicidal ideations.  His affect was 
blunted and his mood was anxious.  He was able to recall 2 
out of 3 objects in 5 minutes.  His proverb interpretation 
was mostly concrete and his insight and judgment were fair.  
The GAF was indicated to be 50 to 60.  The examiner indicated 
that vocational rehabilitation might be able to find suitable 
positions for the veteran that would have minimal 
interactions with others while performing work duties.

An October 1996 VA mental health clinic note indicates, in 
response to inquiry from a vocational rehabilitation 
counselor, that the veteran was unable to maintain employment 
in competitive society.  The individual offering this 
observation notes that the vocational rehabilitation 
counselor had concluded that the veteran was not a good 
candidate for rehabilitation, basing that opinion on clinical 
interview, psychological evaluation, and past history.  The 
physician indicates that he was in agreement with this.  The 
physician offering this opinion is identified in the 
February 1996 VA examination as a psychiatrist with the VA 
who had been seeing the veteran approximately one time per 
month for the prior two years.  

A November 1996 letter from VA vocational rehabilitation 
counseling indicates that it had been determined that based 
upon the veteran's disabilities it was not reasonably 
feasible for him to benefit from vocational rehabilitation 
because his disabilities prevented him from preparing for, 
obtaining, or maintaining a training program or employment.  
A March 1996 VA mental health clinic record reflects that the 
veteran had severe vocational adjustment problems relating to 
inability to be around people and fear of loss of control, 
anger, and irritability.  

The report of a May 1997 VA psychiatric examination reflects 
that the veteran's mood was slightly depressed.  His 
cognition was intact.  His GAF was indicated to be 50 and it 
was indicated that this was based solely on his PTSD.  

The Diagnostic and Statistical Manual of Mental Disorders, 
4th ed. (DSM-IV), reflects that a GAF score of 41 to 50 
indicates serious symptoms or any serious impairment in 
social, occupational, or school functioning, such as no 
friends or unable to keep a job.  A GAF score of 51 to 60 
reflects moderate symptoms or moderate difficulty in social, 
occupational, or school functioning, e.g. conflicts with 
peers or co-workers.  A GAF score of 61 to 70 reflects some 
mild symptoms or some difficulty in social, occupational or 
school functioning, but generally functioning pretty well 
with some meaningful interpersonal relationships.  

The veteran has been awarded Social Security disability 
benefits, but it is observed that in addition to his PTSD, 
the Social Security Administration considered physical 
disabilities in arriving at the determination that the 
veteran was unemployable.  While the VA hospital discharge 
summary, relating to the hospitalization from November 1995 
to February 1996 indicates a GAF of 60 to 70, an examination 
report shortly thereafter reflects a GAF of 50, as does a 
subsequent examination report in May 1997.  Further, a VA 
psychiatrist, in October 1996, indicated that the veteran was 
unable to maintain employability and this record indicates 
that this conclusion was reached without consideration of the 
veteran's physical disability, noting that the psychiatrist 
offering the opinion was familiar with the veteran's history 
of psychiatric care.  Based upon the foregoing, the Board 
concludes that the evidence is in equipoise with respect to 
whether or not the veteran's service-connected PTSD has 
resulted in him being unable to retain employment from 
November 13, 1995.  In resolving all doubt in the veteran's 
behalf, a 100 percent schedular evaluation is warranted from 
November 13, 1995, on the basis that the veteran has been 
unemployable since that time due to his PTSD.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996); Johnson.  


ORDER

An evaluation greater than 30 percent for PTSD from 
September 13, 1993, to November 12, 1995, is denied.

An increased rating of 100 percent from November 13, 1995, is 
granted for PTSD, subject to the laws and regulations 
governing the payment of monetary benefits.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

